DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not fully persuasive. The applicant’s arguments are as follows:
The applicant argues that (as previously argued) the Lilge device is configured to use an illumination emitter that is distinct from the plurality of detectors; the emitter and detector fibers emit and detect light in their own systems. By contrast, the applicant notes that Thompson involves a single LDM (light distribution module) which first transmits light, and then receives measurement therethrough. Given this difference, the applicant questions the judiciousness of modifying Lilge with Thompson.
The examiner notes that Lilge states intent to, “detect irradiance or fluence,” ([0019]). Even if emitter and detectors exist in adjacent systems, these systems most certainly overlap, as they work in concert to provide an accurate means of monitoring irradiance within the patient’s organ or cavity ([Abstract]). Thus, modifying Lilge with Thompson – which uses mathematics to ensure that fluence is accurately modeled based on detector measurements (see Section 2B, “Dosimetry Calculations”) – is integral to optimizing that means of monitoring. 
The applicant further argues that the current invention avoids the complex Lilge structure, as its detector fibers are fixed within the lumen sidewalls.
While the applicant argues that the current invention is simpler than Lilge, the examiner notes that conceptual simplicity provides a compelling reason to combine Lilge with Thompson. Lilge does teach wherein the distal end can radially traverse plane(s) normal to that longitudinal axis, increasing the number of its potential configurations in the bladder. At the same time, in dosimetry, too many input variables can confound the irradiance that is measured. Parallel point sources therefore serve as an optimal conceptual medium between Lilge’s model, which teaches multiple normal planes, and Thompson’s monoplanar mathematical model.
Lastly, the applicant argues that the art does not sufficiently teach “any fibers extending distally beyond the distal end of the lumen remain parallel.” 
The examiner has relied upon Lilge in view of Thompson to teach this particular claim element. Specifically, while Lilge teaches optical fibers that extend distally beyond the distal end of the lumen (detector fibers 210 and detectors 215) it does not teach wherein these fibers remain aligned longitudinally while in use. However, Thompson, which discloses a method for photodynamic therapy and thus exists in the applicant’s field of endeavor, teaches wherein optical fibers remain aligned longitudinally (see Fig. 3; also see Introduction, Col. 2, which states wherein “the optical fibers not only…deliver the therapeutic light but also to perform optical measurements”). It would be obvious to one of ordinary skill in the art to modify the expandable geometry external to the distal lumen of Lilge with the linear geometry of the fibers as disclosed by Thompson, as this simpler geometry—a diameter constant along the entirety of the device—would enhance its comparative ease of use (for example, it can be used in photodynamic therapy for “interstitial tumors” that are not readily accessible; see Introduction, Col.2), while using mathematics to ensure that fluence is accurately modeled based on these linear fiber detector measurements (see Section 2B, “Dosimetry Calculations”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10-13, 15-16, 19-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170100606 A1, henceforth Lilge, and further in view of “Thompson et al. Clinical system for interstitial photodynamic therapy with combined online dosimetry measurements. Applied Optics. Vol. 44, No. 19. July 2005,” henceforth Thompson. 
Regarding claims 1 and 12, Lilge, which teaches a device for even illumination of the bladder and thus exists in the applicant’s field of endeavor, teaches an apparatus (probe 100) for irradiating inside an object (inside bladder, see step 105, Fig. 5), said apparatus comprising: a lumen (main shaft 105, Fig. 3) having a longitudinal axis; a plurality of optical fibers fixed within a sidewall of the lumen and aligned with the longitudinal axis (detector fibers 210, Fig. 3); and an illumination member within the lumen along the longitudinal axis (emitter fiber 305, Fig. 3), wherein: the object has a cavity defined by an internal surface (see [0018, 0021]) the apparatus is configured to activate the illumination member to irradiate the internal surface with emitted light ([0018; 0021]); and each optical fiber of the plurality of optical fibers is a detector configured to receive redirected light from the internal surface (detector fiber 210 and “detector 215 is formed…coupled to electronics [at connector 120]…for measuring the amount of light entering each detector 215.” [0061]; as noted in [0021], this light comprises “reflected light”; further see [0027]) and convey the redirected light in a proximal direction through the optical fiber for analysis, wherein any segments of the optical fibers extending distally beyond the distal end of the lumen remain aligned with the longitudinal axis of the lumen in use.  Lilge teaches wherein the illumination member is moveable or fixed within the lumen (“This motion of rod 130 also enables a change in the location of emitter 325 relative to the sidewall of the bladder…the position of emitter 325 can then be locked in place” [0076]). While Lilge teaches optical fibers that extend distally beyond the distal end of the lumen (detector fibers 210 and detectors 215) it does not teach wherein these fibers remain aligned longitudinally while in use. However, Thompson, which discloses a method for photodynamic therapy and thus exists in the applicant’s field of endeavor, teaches wherein optical fibers remain aligned longitudinally (see Fig. 3; also see Introduction, Col. 2, which states wherein “the optical fibers not only…deliver the therapeutic light but also to perform optical measurements”). It would be obvious to one of ordinary skill in the art to modify the expandable geometry external to the distal lumen of Lilge with the linear geometry of the fibers as disclosed by Thompson, as this simpler geometry—a diameter constant along the entirety of the device—would enhance its comparative ease of use (for example, it can be used in photodynamic therapy for “interstitial tumors” that are not readily accessible; see Introduction, Col.2), while using mathematics to ensure that fluence is accurately modeled based on these linear fiber detector measurements (see Section 2B, “Dosimetry Calculations”).

Regarding claims 2 and 13, Lilge teaches wherein the optical fibers are fixed within a sidewall of the lumen equidistantly around a circumference of the lumen (fibers 210, main shaft 105, Fig. 3).  


Regarding claims 4 and 15, Lilge teaches an illumination member and teaches wherein the illumination member comprises a proximal end connected to a light source (“Emitter fiber 305 may be connected to an external light source as illustrated in FIG. 6” [0083]).

Regarding claims 5 and 16, Lilge teaches wherein the light source comprises a laser (light source (e.g. laser) [0086]).  


Regarding claims 7 and 19, Lilge teaches wherein each one of the plurality of optical fibers (fibers 210) comprises a proximal end, and wherein each proximal end is coupled to a respective optode (detectors 215 and coupled electronics, [0059; 0061]) for measuring irradiance associated with the redirected light received by the respective optode (“each detector is coupled to electronics… [which] may then be connected to connectors 120 so that it is possible to measure the amount of light that is striking each detector 215 situated on each fiber strand 210.” [0059; 0061]).  

Regarding claims 8 and 20, Lilge states wherein each one of the plurality of optical fibers comprises a distal end that is cleaved or polished to provide each of the distal ends with a predetermined light acceptance angle effective to receive the redirected light while preventing direct reception of the emitted light (“with the first cut [to the fiber core and cladding]…resulting in a fiber with an acceptance angle approximating 2 Pi [steradians]” [0067]).  

Regarding claims 10 and 21, Lilge states wherein the predetermined light acceptance angle is 15 to 180 (“2 Pi steradians,” or 180 degrees, [0067; 0068]).  

Regarding claims 11 and 22, Lilge teaches further comprising a releasably locking adapter (lock 125, [0059]), the releasably locking adapter permitting the illumination member to be releasably locked to maintain a position of the illumination member at a desired location in the cavity or fixed in location relative to each optical fiber detector ([0059]. 

Regarding claim 23, Lilge teaches wherein the object is an organ within an animal and the method further comprises the step of administering a photosensitizing agent to the animal before the activating step ([0014]).

Regarding claim 24, Lilge teaches wherein the animal is a human and the object is a bladder ([0001-0002]).  

Regarding claim 26, Lilge teaches wherein the method treats a cancerous tumor ([0013; 0018; 0025]).  

Regarding claim 27, Lilge teaches wherein the photosensitizing agent is TLD-1433 ([0014]).  

Regarding claim 28, Lilge teaches wherein the object is an organ within an animal and the method treats at least one of inflammation, infection, irritation and pain ([0013; 0018; 0025]).

Claims 3, 6, 9, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Lilge, further in view of Thompson and further in view of DE 10214811 A1 to Ziegenhagen, henceforth Ziegenhagen (see attached machine translation).
Regarding claims 3 and 14, Lilge teaches an illumination member but does not teach a spherical diffuser. However, Ziegenhagen teaches wherein the illumination member ([spherical] diffuser 2, Fig. 1a) comprises a spherical diffuser on a distal end thereof, the spherical diffuser emitting the emitted light omni-directionally when the illumination member is activated (“diffuser 2 diffuses the light diffusely in all spatial directions” as demonstrated by arrows in Fig. 1 and 4). It would have been obvious to one of ordinary skill in the art to combine the spherical diffuser of Ziegenhagen with the device of Lilge in order to provide isotropic illumination of the body cavity.

Regarding claims 6 and 17, Lilge teaches further comprising a spacer (fiber guide 310, Fig. 3) attached to the distal end of the lumen, wherein a distal segment of each of the optical fibers is housed within a respective leg of the spacer (see detector fibers 210, Fig. 3, wherein each fiber or set of fibers is housed within an individual lumen (“leg”) within fiber guide 310), a distal end of each of the optical fibers is flush with a distal end of the respective leg in which it is housed (the sub-lumens within fiber guide 310 are just large enough for, and tangential to, (“flush with”) the fibers 210 which they house, as seen in Fig. 3), and the illumination member (emitter fiber 305) occupies a portion of a space defined by legs of the spacer (305, Fig. 3) such that the spacer prevents the spherical diffuser from contacting the cavity in which the illumination member is deployed and maintains the optical fibers within a circumference defined by the lumen. Lilge states an illumination member but does not state a spherical diffuser; however, Ziegenhagen discloses a spherical diffuser (diffuser 2, Fig. 3). It would be obvious to one of ordinary skill in the art to combine the device of Lilge with the spherical diffuser as disclosed by Ziegenhagen, as this would allow a more isotropic illumination of the target surface (Abstract, Ziegenhagen).

Regarding claims 9 and 18, Lilge teaches wherein the plurality of optical fibers and the illumination member are encapsulated inside a barrier material (shaft 105, Fig. 3; cystoscope [0019]) that is resistant to penetration by infectious agents and bodily fluids. Lilge does not state wherein the barrier is optically clear; however, Ziegenhagen discloses an optically clear lumen, stating a transparent waveguide which contains a spherical diffuser (claim 1; Fig. 3). It would be obvious to one of ordinary skill in the art to combine the barrier of Lilge with the optically clear material as disclosed by Ziegenhagen, as this would enable the unhindered transmission of light. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lilge in view of Thompson as applied to claim 12 above, and further in view of Lilge et al. Evaluation of a Ruthenium coordination complex as photosensitizer for PDT of bladder cancer:  cellular response, tissue selectivity and in vivo response. Volume 2, Issue1-2. Special Issue: Photodiagnosis and Photodynamic Therapy. 5 February 2020. https://doi.org/10.1002/tbio.201900032, henceforth Lilge ’20.
Regarding claim 25, Lilge teaches a photosensitizing agent but does not state a particular metal complex. However, Lilge ’20, which discloses a phototherapeutic method for bladder cancer and thus exists in the applicant’s field of endeavor, teaches wherein the photosensitizing agent is a supramolecular metal complex of ruthenium or osmium (see Abstract, pg. 1).  It would have been obvious to one of ordinary skill in the art to combine the method of Lilge with the ruthenium complex as disclosed by Lilge ’20 in order to provide an effective means of targeting and destroying cancerous cells.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5pm EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792